NUMBER 13-15-00419-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


GLENWOOD HAMMONS,                                                            Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 377th District Court
                          of Victoria County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
     Before Chief Justice Valdez and Justices Garza and Longoria
                           Order Per Curiam

      This cause is currently before the Court on appellant's third motion for extension of

time to file the brief. The reporter’s record was filed on January 4, 2016, and appellant’s

brief was originally due to be filed thirty days thereafter. See Tex. R. App. P. 38.6(a).

This Court has previously granted appellant two extensions of time totaling 131 days to
file the brief, and appellant now seeks an additional 30 days, until July 28, 2016, to file the

brief.

         The Court GRANTS appellant’s third motion for extension to file the brief and

ORDERS the Honorable Arnold Hayden to file the brief on or before July 28, 2016. The

Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief in

this matter. No further extensions will be granted absent exigent circumstances.             If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of July, 2016.




                                              2